Citation Nr: 9923418	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-41 136	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than March 2, 1992 
for the award of special monthly pension benefits based on 
the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran, who was born in January 1920, had active 
military service from October 1943 to December 1945.


FINDINGS OF FACT

1.  The veteran filed his initial claim for nonservice 
connected disability pension in January 1990.  He listed no 
disabilities indicating presumptive entitlement based on his 
being over 65 years of age.  

2.  Based on this claim, pension was granted to the veteran 
with his payments beginning on February 1, 1990.  The veteran 
was advised of this determination and did not disagree.  

3.  On March 2, 1992, the veteran furnished VA financial 
information showing that his medical expenses included 
payments to a person providing aid and attendance.  

4.  Subsequently by rating action in September 1994, the 
veteran was awarded special monthly pension based on his need 
for regular aid and attendance with an effective date of 
March 2, 1992 assigned.  


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for 
regular aid and attendance prior to March 2, 1992 have not 
been met.  38 U.S.C.A.
§§ 1502(b), 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.351, 3.352, 3.401 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The essential facts in this case are set out as findings of 
fact above.  


Criteria

The law grants a period of one year from the date of notice 
of the results of the initial determination for the filing of 
a notice of disagreement; otherwise, that determination 
becomes final and is not subject to revision on the same 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a).  

The law and regulations provide that for pension purposes a 
person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so nearly helpless or blind as to need the 
regular aid and attendance or another person.  38 U.S.C.A. 
§ 1502 (West 1991 & Supp. 1998); 38 C.F.R. § 3.351.  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352.  

Under 38 C.F.R. § 3.401, awards of special monthly pension 
payable to or for a veteran based on aid and attendance or 
housebound benefits will be effective as follows: 

(1)	the date of receipt of claim or date entitlement arose, 
whichever is later.  (An exception to this rule contained in 
38 C.F.R. § 3.400(o)(2) applies only to special monthly 
compensation and not to the special monthly pension at issue 
in this case.)  However, when an award of pension based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional pension or 
compensation payable by reason of need for aid and attendance 
or housebound status shall also be awarded for any part of 
the award's retroactive period for which entitlement to the 
additional benefit is established.  

(2)	Date of departure from hospital, institution, or 
domiciliary.  

Analysis

The veteran contends that he has been in need of aid and 
attendance for years and that his award should go back to at 
least 1989-90, based on his claim for pension benefits at 
that time; however, the Board finds no legal or factual basis 
upon which to predicate a grant of the veteran's claim.  

The record shows that the veteran applied for pension 
benefits in January 1990, but he provided no information on 
his disability status, as he claimed presumptive entitlement 
to pension based on his advanced age.  The veteran provided 
no information that could even be construed as a claim for 
aid and attendance and thus, there was nothing of record to 
alert the RO as to the veteran's potential entitlement to aid 
and attendance.  

Pension benefits were awarded based on the veteran's January 
1990 claim.  The veteran was advised of this determination, 
he did not appeal the grant of benefits, and the 
determination of the RO became final.  

Thereafter, it was not until the receipt of the financial 
information from the veteran on March 2, 1992, that the RO 
was made aware of his possible entitlement to special monthly 
pension benefits by reason of being in need of regular aid 
and attendance based on his report that he was paying someone 
to provide aid and attendance.  Subsequently, after his need 
for aid and attendance was confirmed by competent medical 
authority, the RO in September 1994 awarded aid and 
attendance benefits effective March 2, 1992, the date of the 
veteran's claim for such benefit.  

The Board has considered the veteran's argument that he was 
in need of aid and attendance prior to March 2, 1992, but the 
Board notes that the above cited regulatory criteria preclude 
the payment of aid and attendance benefits prior to that 
date, which was the date of claim.  The issue before the 
Board is not when the veteran was first in need of aid and 
attendance, but rather from what date can such award be made 
based on the evidentiary record and the criteria governing 
assignment of effective dates.  Here, the veteran did not 
file a formal or informal claim for aid and attendance 
benefits until March 2, 1992, and this is the earliest 
effective date allowable based on the evidentiary record and 
the applicable provisions of 38 C.F.R. § 3.401.  Accordingly, 
an earlier effective date for the award of special monthly 
pension based on a need for regular aid and attendance may 
not be granted.  


ORDER

An effective date earlier than March 2, 1992 for the award of 
special monthly pension benefits based on the need for 
regular aid and attendance is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

